Citation Nr: 1130255	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from October 1956 through October 1958.  He died in November 2005, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2008 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, the Board issued a decision that, in pertinent part, found that new and material evidence had been received to reopen a previously denied claim for service connection for hypertension, but denied entitlement to service connection for hypertension for accrued benefits purposes.  The Appellant appealed that decision to the Court.  In February 2011, the Court endorsed a Joint Motion for Vacatur and Remand (Joint Motion) of the parties, vacated the January 2010 Board decision with respect to the issue of entitlement to service connection for hypertension for accrued benefits purposes, and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion. 

The Board also notes that in January 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death.  Although the development requested by the Board appears to have been completed, this issue has not yet been recertified for appellate consideration by the Board.  Also, the record does not show that this issue was addressed in the written argument submitted by the Veteran's attorney.  Due process considerations prevent the Board from addressing that issue at this time.  Accordingly, the issue is not currently before the Board and is referred to the RO for any appropriate action.



FINDINGS OF FACT

1.  At the time of his November 2005 death, the Veteran had an appeal pending as to the issue of whether new and material evidence was received to reopen the claim for service connection for hypertension.  

2.  A January 2010 Board decision found that new and material evidence had been received to reopen a previously denied claim for service connection for hypertension for accrued benefits purposes.

3.  Hypertension was not present in service or during the first post-service year, and any post-service hypertension was not etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

However, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In this case, the law states that claims for accrued benefits are decided based on evidence in the file or constructively of record at the time of the Veteran's death.  38 U.S.C.A. § 5121(a) (West 2002).  Therefore, no additional notice is required because there can be no additional evidentiary development.  The Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim.

Legal Criteria

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  In the case at hand, the Veteran died in November 2005 and the appellant filed her claim in February 2006.  Therefore, the claim was timely filed.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA cannot develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  (In this regard, a February 2008 opinion by Dr. C. cannot be used in the analysis of this claim.  Also, the Board notes that the Veteran's Social Security Disability records were deemed necessary by the Court during the Veteran's lifetime, but cannot be added to the record for the purpose of the accrued benefits claim.  As such, this matter is being decided based upon the evidence of record as it was in November 2005.

As noted above, a January 2010 Board decision found that new and material evidence had been received to reopen a previously denied claim for service connection for hypertension.  The claim of entitlement to service connection for hypertension, for accrued benefits purposes, is now before the Board.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including hypertension, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Appellant contends that the Veteran's hypertension, which is clearly noted in the post-service treatment records, initially manifested during his active service.  A review of the service treatment records shows only two measurements of the Veteran's blood pressure.  The October 1956 entrance examination report shows a reading of 140/68.  The October 1958 separation examination report shows a reading of 136/78.

The first post-service notation of hypertension is found in July 1983 hospital records.  The Veteran was admitted for three days due to chest pain and discharged with a diagnosis of coronary artery disease with unstable angina, hypertension, and a strong family history of heart disease.  From this point on, throughout the claims file, there is evidence of treatment of heart disease and hypertension.

In December 2002, Dr. M., the Veteran's private cardiologist, submitted a brief opinion stating that he treated the Veteran for coronary artery disease and that the Veteran "also had a history of hypertension for many years, which probably began when he was in service."  

In a September 2009 affidavit, the Veteran stated that he was told several times in service that he should lie down because his blood pressure was too high.  He stated that following service in December 1958, the Red Cross did not allow him to donate blood because his blood pressure was too high.  He stated that he was diagnosed with hypertension by his private physician in December 1959, and continued to be treated for hypertension since that time.  

In a September 2009 affidavit, the appellant stated that the Veteran was diagnosed with hypertension shortly after his military service.  

In October 2005, Dr. Y., the Veteran's private internist, submitted a narrative report pointing out that the Veteran had at least one elevated blood pressure reading noted in service (October 1956, 140/88), and that in December 1958, shortly following service, he was unable to donate blood due to his elevated pressure.  (There is no evidence in the record showing an inability to donate blood.)  The doctor also noted his suspicion that the Veteran had several elevated pressure readings during service, even if they were not recorded.  (The basis for this suspicion is unclear.  The service treatment records were reviewed by the Board and there is no evidence of such elevated readings.  Again, the Veteran's blood pressure seems to only have been measured twice during service.)  Dr. Y. went on to state that "there is no question as to the effects of hypertension on his arteries and heart."  

The Veteran's physicians did provide opinions suggesting that he had a condition that initially manifested in service and continued throughout his life.  However, Dr. M. did not provide a basis for this opinion based upon a review of the record.  In fact, no basis for the opinion was provided whatsoever.  As such, this opinion is of no probative value in this analysis.  A bare conclusory opinion without an explanation of the basis for the opinion is not adequate to support the claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that there is no clinical data or other rationale to support his opinion; nor is there anything otherwise in the record that would give it substance.  Therefore, the opinion is essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).  

While the basis for Dr. Y's opinion is not evident in his report, it is clear that he was of the opinion that hypertension initially manifested itself in service and had an effect on the Veteran's arteries and heart.  This conclusion, however, does not address whether it is as likely as not that the Veteran had a current diagnosis of hypertension that was causally connected to the one noted elevated blood pressure reading during service.  The Board notes that Dr. Y misconstrued the reading in service, stating that it was 140/88 instead of correctly noting that it was 140/68.  An opinion based on an innacurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  Moreover, the Board notes that the October 1956 reading was noted on entrance into service.  Therefore, it could not logically form the basis for a conclusion that hypertension was incurred in service.  For these reasons, the medical opinion has essentially no probative value.  

The Veteran and the Appellant maintained that the Veteran's hypertension was incurred during his active service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of direct service connection, however, the probative value of the Veteran's and Appellant's contentions is markedly reduced by the normal blood pressure reading at separation from service and the very lengthy period that elapsed between separation from service and post-service treatment for hypertension nearly 25 years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  The Board is of the opinion that contemporaneous objective medical findings have much greater weight than recollections made many years later in support of a claim for monetary benefits.  See Caluza v. Brown, 7 Vet. App. 498, 510 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Because the Board cannot further develop the evidence of record in an accrued benefits claim, a medical opinion cannot be ordered with regard to this claim.  There is no additional evidence in the record addressing the etiology of the Veteran's hypertension.  The evidence available does not establish that it is as likely as not that the Veteran's hypertension was incurred during his period of active service.

The Board finds that a preponderance of the evidence is against the claim.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the claim.







ORDER

Entitlement to service connection for hypertension, for accrued benefits purposes, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


